t c memo united_states tax_court physicians insurance_company of wisconsin inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date michael r schlessinger michael a clark jason k francl jay h zimbler and william m sneed specially recognized for petitioner avery b cousins iii and j paul knap for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioner’s federal income taxes as follows year deficiency dollar_figure big_number - - after concessions the sole issue for decision is the amount of unpaid_losses and loss adjustment expenses collectively unpaid_losses that petitioner is entitled to deduct pursuant to sec_832 findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioner petitioner a wisconsin corporation is a property and casualty p c insurance_company whose predominant line_of_business is providing medical malpractice insurance for doctors and hospitals from its incorporation in through the years in issue petitioner sold insurance only in wisconsin in the 1970s the health-care industry experienced dramatic increases in medical malpractice lawsuits and resulting damage awards in the state of wisconsin responded with various legislative reforms including the creation of the wisconsin patient’s compensation fund the fund to provide wisconsin health-care providers unlimited malpractice coverage in excess of the primary coverage that each health-care provider was required to carry as a condition of state licensing despite these unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years in issue and rule references are to the tax_court rules_of_practice and procedure reforms continuing increases in the frequency and severity of medical malpractice claims resulted in an affordability crisis for medical malpractice insurance coverage in the 1980s certain large commercial carriers withdrew from the market the wisconsin state medical society proposed the establishment of a physician-owned medical malpractice insurer to provide the requisite primary coverage for its members resulting in petitioner’s incorporation in petitioner’s insurance policies on date petitioner began issuing claims--made medical malpractice insurance policies---ie policies that cover alleged acts of malpractice for which a claim is filed while the policy is in force provided that the alleged act of malpractice to which the claim relates occurred after the retroactive date typically the date on which the insured first purchases coverage petitioner’s policies also included an option to provide tail coverage ---ie coverage for claims relating to events that occurred before the retroactive date during the years in issue about percent of petitioner’s policies were issued on a claims-made basis the remainder were occurrence- initially petitioner was capitalized by a dollar_figure million contribution from the physicians insurance co of ohio pico and a dollar_figure contribution from the state medical society during the first years of petitioner’s operations physicians whom petitioner insured were required to purchase stock in petitioner the capital raised from policyholder-owners was used to redeem nearly all of pico’s interest in petitioner - - based policies----ie policies that cover alleged acts of malpractice committed while the policy is in force regardless of when the injury is discovered or the claim is reported under petitioner’s policies no formal claim was required to establish coverage within a given policy period rather to establish coverage it sufficed for an insured to notify petitioner of an incident that might ultimately give rise to a claim petitioner referred to such informal notifications as incident reports to discourage frivolous claims and protect the reputations of its physician insureds petitioner maintained an aggressive defense policy with respect to any claim that was viewed as nonmeritorious the existence of the fund which covered indemnity payments above petitioner’s statutorily mandated policy limits constrained petitioner’s risk exposure petitioner was statutorily required however to defend the interests of the fund for claims that might involve indemnity payments above the policy limits because of the existence of the fund petitioner did not secure any reinsurance protection concerning its medical malpractice risks by wisconsin statute the policy limits for property and casualty p c companies issuing malpractice policies were dollar_figure per claim arising from an occurrence and dollar_figure aggregate per year for occurrences before date dollar_figure for each such claim dollar_figure aggregate for occurrences between date and date and dollar_figure for each such claim dollar_figure million aggregate for occurrences after date annual_statement requirements since its incorporation petitioner has been regulated by the wisconsin commissioner of insurance wci the wci is responsible for among other things examining financial practices and market conduct of wisconsin insurance_companies petitioner is reguired to file annual statements with the wci and to deliver each year a statement of actuarial opinion regarding the adequacy of its reserves the national association of insurance commissioners naic an organization of state insurance commissioners promulgates standard forms for insurance_companies to use in preparing their annual statements insurance_companies are required to prepare their annual statements using a system of accounting known as the statutory or annual_statement method which does not necessarily conform to generally_accepted_accounting_principles that govern the preparation of an insurance company’s financial statements annual_statement reporting regquires insurance_companies to estimate their unpaid_losses as of the close of each calendar_year these estimates of unpaid_losses are intended to reflect the insurer’s liability for future payments on incurred claims which include insured events for which a claim has been filed reported losses as well as insured events for which no claim has yet been filed incurred but not reported losses petitioner’s actuaries petitioner employed no in-house actuary instead beginning in and continuing through the years in issue petitioner retained the firm of tillinghast-towers perrin tillinghast to perform all its actuarial services including estimation of its unpaid_losses as part of its reserve reports in the course of preparing its various actuarial reports and analyses for petitioner tillinghast representatives met with petitioner’s management and exchanged information periodically in analyzing petitioner’s unpaid_losses tillinghast’s techniques and methods changed over time as petitioner’s business grew and matured for the years through petitioner lacked historical claims data and so tillinghast relied almost exclusively on industry data to estimate petitioner’s unpaid_losses thereafter it gradually increased its reliance on petitioner’s data for the years in issue tillinghast relied heavily on petitioner’s data in tillinghast began to use five specific actuarial methods the five methods in estimating petitioner’s unpaid_losses it relied upon the five methods consistently throughout the years in issue the five specific actuarial methods the five methods tillinghast used were the bornhuetter-ferguson method applied to incurred losses the bornhuetter-ferguson method applied to paid losses the development method applied to incurred losses the development method applied to paid losses and rating model development - in addition to using the five methods in arriving at each of its ultimate loss estimates for year ends and tillinghast also factored in to a greater degree for than for ultimate loss estimates that it had selected in the preceding year prior selections because the prior selections were significantly higher than the estimates indicated by any of the five methods the effect of factoring in the prior selections was to significantly increase tillinghast’s ultimate loss estimates for each of the years and tillinghast’s point estimates of petitioner’s unpaid_losses for the years in issue were as follows tillinghast unpaid year loss estimate dollar_figure dollar_figure petitioner’s add-ons to tillinghast’s point estimates david l maurer maurer petitioner’s treasurer and vice president of finances was responsible for selecting an estimate of unpaid_losses to be recommended to petitioner’s board_of directors and following approval reported on petitioner’s annual_statement for the years in issue maurer reviewed each for example in its analysis of petitioner’s unpaid_losses for yearend tillinghast first estimated losses by each of the five methods for each report year rather than simply blend these results to select ultimate losses for each report year tillinghast factored in the higher estimates of ultimate losses that had been selected in its yearend analysis --- - of tillinghast’s draft reports and concluded that for annual_statement purposes petitioner should report estimated unpaid_losses that were almost percent higher than tillinghast’s estimates consistent with these recommendations in its and annual statements petitioner reported estimated unpaid_losses that differed from tillinghast’s estimates as shown below unpaid loss_reserves on petitioner’s annual_statement dollar_figure dollar_figure tillinghast’s recommended reserves big_number big_number difference big_number big_number percentage dollar_figure dollar_figure tillinghast’s final reports tillinghast’s final reports for yearends and dated date and date respectively show its original estimates of petitioner’s yearend loss_reserves as well as the higher amounts of petitioner’s carried loss_reserves noting the difference between these estimates in both dollars and percentages the tillinghast reports do not otherwise discuss the variations between its loss reserve estimates and the reserves that petitioner carried on its annual statements which were almost percent higher the and tillinghast reports state identically in their prefatory conditions and limitations sections --- - while we believe that the reserve indications and methods used to determine the reserve indications are reasonable the development of these indications requires the projection of future contingent events thus it is not possible to guarantee that these reserves will prove to be adequate or not excessive petitioner’s representation letters to tillinghast before tillinghast prepared its final reserve reports each year it required petitioner to provide a representation letter in connection with tillinghast’s review of petitioner’s loss_reserves at yearend petitioner’s date representation letter to tillinghast confirmed among other things that petitioner had not knowingly withheld from tillinghast any relevant information which would materially affect the loss and loss adjustment expense reserves that information furnished to tillinghast for the calculation of the loss and loss adjustment expense reserves was complete and accurate and that tillinghast had been advised of all known changes in internal methods or procedures which would materially affect the determination of needed loss and loss adjustment expense reserves petitioner’s date representation letter in connection with tillinghast’s review of petitioner’s loss_reserves at yearend was substantially identical third-party reviews of petitioner’s loss_reserves coopers lybrand the accounting firm of coopers lybrand coopers reviewed petitioner’s and annual statements coopers also -- - conducted a yearend audit of petitioner’s and financial statements audit in connection with the coopers yearend audit of petitioner’s financial statements coopers actuary chris nelson nelson reviewed a draft of tillinghast’s report tillinghast’s rate review and certain underlying exposure data from petitioner on the basis of his review nelson concluded that tillinghast’s actuarial methodologies and assumptions in estimating petitioner’s unpaid_losses were appropriate and reasonable in addition nelson reviewed petitioner’s carried unpaid_losses for nelson noted that these carried unpaid_losses were percent above the tillinghast point estimate nelson concluded that this deviation was acceptable from an actuarial perspective indicating that a reserve range of minu sec_5 percent to plus percent was common for tillinghast analyses after consulting with nelson coopers’s nonactuarial auditors concluded that petitioner’s unpaid_losses on its annual_statement exceeded the range suggested under coopers’s in- house guidelines these guidelines specified a mechanical formula which the coopers auditors used to test whether petitioner’s recorded reserves were realistic and meaningful after further assessment however the coopers auditors determined that no unpaid loss adjustment was necessary for financial statement purposes as stated in an undated coopers working paper the somewhat conservative nature of petitioner’s carried reserves for financial statement purposes was supported by several factors including the following petitioner is a relatively young company with adequate but not extremely significant amounts of historical results to access the adequacy of loss_reserves petitioner writes only medical malpractice liability policies which are considered extremely volatile and may be subject_to significant swings in experience between years petitioner’s management has stated that as recently as the first guarter of their reserve projections indicated deficiencies for the first time in company history although the impact on current_year net_income is considered significant the impact on retained earnings slightly over is not considered overly significant the establishment of reserves does not effect sic the trend in earnings and does not have a significant impact on management incentive or other bonus plans the company is not publicly traded and there is currently no active market for the existing outstanding shares audit in connection with coopers’s yearend audit of petitioner’s financial statements coopers actuary don skrodenis skrodenis reviewed a draft of tillinghast’s report tillinghast’s rate review and certain underlying exposure data from petitioner on the basis of his review skrodenis concluded that the actuarial methodologies and assumptions used to develop tillinghast’s point estimate were reasonable in addition skrodenis reviewed petitioner’s unpaid loss estimate for skrodenis noted that petitioner’s carried loss_reserves at yearend were percent above the tillinghast point estimate skrodenis concluded that this percent redundancy was acceptable from an actuarial perspective after consulting with skrodenis coopers’s auditors determined that tillinghast’s point estimate was likely the midpoint of a range whose width was plus percent or minu sec_5 percent of the best point estimate these auditors concluded that petitioner’s unpaid_losses on its annual_statement exceeded the range suggested under coopers’s in-house guidelines as in the guidelines specified a mechanical formula which the auditors used to test the reasonableness of petitioner’s recorded reserves ultimately after further assessment the coopers auditors determined that no unpaid loss adjustment was required for financial statement purposes as stated in an undated coopers working paper the somewhat conservative nature of petitioner’s carried reserve was supported by several factors including the following petitioner’s loss_reserves fall within the range established by tillinghast of of their best point estimate petitioner is a relatively young company with adequate but not extremely significant amounts of historical results to assess the adequacy of loss_reserves petitioner writes only medical malpractice liability policies this line is considered extremely volatile and may be subject_to significant swings in experience between years a write-down of the current_year reserves would effect sic the company’s trend in earnings management’s incentive or bonus plans are not directly effected sic by current_year earnings the company is not publicly traded and there is currently no active market for the existing outstanding shares a portion of the reserve redundancy is maintained to offset potential tax exposure with regard to the last factor listed above the coopers working paper noted that as a result of an audit of petitioner’s and tax returns the internal_revenue_service irs had proposed various adjustments including adjustments arising from a determination that petitioner’s loss_reserves were excessive the coopers working paper notes that for petitioner’s taxable years and these proposed tax adjustments totaled approximately dollar_figure million this observation is unsupported by the evidence which does not indicate that tillinghast ever established or communicated the existence of any particular range around its point estimates ami risk consultants inc the wci retained the actuarial firm ami risk consultants inc ami to review petitioner’s annual_statement unpaid_losses in an opinion letter dated date ami determined that petitioner’s unpaid loss_reserves as reported on petitioner’s annual_statement make a reasonable provision in the aggregate for all unpaid loss and loss adjustment expense obligations of the company under the terms of its policies and agreements in support of this conclusion ami conducted its own analysis of petitioner’s unpaid_losses the ami analysis made use of data through date that was not available to tillinghast as of date like tillinghast ami used paid and incurred loss development methods as well as a paid bornhuetter-ferguson method unlike tillinghast ami did not factor in any prior selections ’ the ami report estimated petitioner’s unpaid_losses at dollar_figure the ami report concluded that petitioner’s annual_statement unpaid loss_reserves were reasonable falling within a range that ami determined had a low end of dollar_figure and a high end of dollar_figure the ami report stated that its ’ since ami risk consultants inc ami had not prepared any previous report for petitioner it would not have had available any prior selections of its own -- - conclusion appears to be consistent with tillinghast’s yearend reserves study petitioner’s operating experience petitioner has recorded a surplus every year since it was incorporated in from its inception through the years in issue petitioner’s ultimate losses have proved each year to be significantly lower than it originally estimated for annual_statement purposes in earlier years for the years in issue petitioner’s redundancies excesses as determined by hindsight in its loss_reserves were also significantly higher than the average redundancies in loss_reserves for the medical malpractice industry as a whole with respect to each of the years in issue a m best co best rated petitioner’s consolidated financial condition and for example on its annual_statement petitioner revised downward its original estimates of unpaid_losses for prior coverage years as follows coverage as originally as estimated on percentage year reported annual_statement decrease dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number a m best co insurance industry companies each year a rating agency specializing in the rates the financial condition of p c -- - operating performance as bt very good best’s report with reference to petitioner’s annual_statement indicated that in petitioner had recorded its largest net operating gain of the last years and stated based on favorable development of its conservatively stated loss_reserves petitioner’s management took down dollar_figure million of aggregate reserves in best’s report with reference to petitioner’s annual_statement indicated that petitioner has generated very profitable operating results in recent years as net_investment_income was enhanced by favorable loss reserve development and predicted that petitioner’s strong earnings would continue in the near term partly because petitioner conservatively reserves for its underwriting exposures petitioner’s tax returns and respondent’s determinations on its federal_income_tax returns for taxable years and petitioner reported undiscounted_unpaid_losses in the same amounts shown on its annual statements using a computer_program known as exhibitmaker which was developed by coopers respondent determined that petitioner’s undiscounted_unpaid_losses were overstated and should be reduced to the levels shown below as reported as determined year by petitioner by respondent dollar_figure dollar_figure big_number big_number _- _- opinion the issue for decision is whether petitioner correctly reported its undiscounted_unpaid_losses for purposes of computing its deduction for losses_incurred pursuant to sec_832 petitioner contends that because it reported the same estimates of unpaid_losses on its annual statements and tax returns and because it estimated these unpaid_losses in a reasonable manner using sound business practices these estimates should be accorded deference for federal_income_tax purposes respondent contends that petitioner’s estimates of unpaid_losses were not fair and reasonable applicable law petitioner as a nonlife insurance_company must compute its taxable_income under sec_832 see sec_831 under these statutory provisions gross_income includes amounts earned from investment and underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 b a underwriting_income is defined as the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 for each year in issue petitioner claimed deductions for increases in its discounted_unpaid_losses pursuant to sec_832 b after discounting the amounts reported as undiscounted_unpaid_losses the parties have not raised any issue regarding the method of discounting these losses - - losses_incurred means losses_incurred during the taxable_year on insurance contracts and includes increases for the year in discounted_unpaid_losses as defined in sec_846 sec_832 b a as defined in sec_846 unpaid_losses generally means unpaid_losses shown in the annual_statement filed by the taxpayer for the year ending with or within the taxable_year of the taxpayer unpaid_losses include any unpaid loss adjustment expenses sec_832 taxable_income equals gross_income as described above less various deductions allowed pursuant to sec_832 sec sec_832 b a provides in relevant part in general --the term losses_incurred means losses_incurred during the taxable_year on insurance contracts computed as follows to losses paid during the taxable_year deduct salvage and reinsurance recovered during the taxable_year to the result so obtained add all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year and deduct all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year to the results so obtained add estimated salvage and reinsurance recoverable as of the end of the preceding_taxable_year and deduct estimated salvage and reinsurance recoverable as of the end of the taxable_year - - a one of the deductions allowed is for losses_incurred as defined in sec_832 sec_832 the applicable regulations which have remained substantively unchanged since their promulgation in require the taxpayer to establish that its estimate of unpaid_losses is fair and reasonable and represents only actual unpaid_losses sec_1_832-4 income_tax regs the applicable regulations see state of md deposit ins fund v commissioner 88_tc_1050 the applicable regulations provide as follows in computing losses_incurred the determination of unpaid_losses at the close of each year must represent actual unpaid_losses as nearly as it is possible to ascertain them ob losses_incurred every insurance_company to which this section applies must be prepared to establish to the satisfaction of the district_director that the part of the deduction for losses_incurred which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses see sec_846 for rules relating to the determination of discounted_unpaid_losses these losses must be stated in amounts which based upon the facts in each case and the company’s experience with similar cases represent a fair and reasonable estimate of the amount the company will be required to pay amounts included in or added to the estimates of unpaid_losses which in the opinion of the district_director are in excess of a fair and reasonable estimate will be disallowed as a deduction the district_director may require any insurance_company to submit such detailed information with respect to its actual experience as is deemed although such a deduction would appear potentially duplicative of losses_incurred that are taken into account in determining the underwriting_income component of gross_income under sec_832 the statute specifically prohibits the same item from being deducted more than once see sec_832 - - necessary to establish the reasonableness of the deduction for losses_incurred sec_1_832-4 and b income_tax regs petitioner does not dispute the validity of the applicable regulations but argues that they must be construed so as to accord deference to the unpaid loss estimates reflected on the taxpayer’s annual_statement provided the taxpayer has used good_faith business judgment in preparing those estimates petitioner’s contention is at bottom a rehashing of long-rejected arguments that the code reflects a congressional expectation that the estimates of unpaid_losses used for tax purposes should conform to the precise figures shown on the annual_statement in rejecting such arguments and upholding the validity of the applicable regulations the court_of_appeals for the first circuit stated congress’s requirement that the n a i c annual_statement form be followed as the only acceptable method for computing an insurance company’s gross_income provides no support for the contention that the mere inclusion of certain figures on the congressionally-approved annual_statement can prevent the commissioner’s adjustment for the purpose of identifying tax deficiencies 598_f2d_1211 lst cir affg 69_tc_260 the court_of_appeals for the first circuit noted that accepting such a contention would be tantamount to a sanctification of the estimated figures as well as the form itself no matter how unfair or unreasonable id quoting 65_tc_715 see also 89_f2d_186 9th cir while the amount of a reserve set up in the annual_statement exhibit might coincide with the amount of ‘losses incurred’ as computed according to the statute the mere fact that the reserve is designated for ‘losses incurred’ does not establish that the amount of such reserve is the amount of ‘losses incurred’ within the meaning of the federal statute affg 33_bta_501 hanover ins co v commissioner t c pincite petitioner cites various cases to support its contention that the code requires conformity between the estimates of unpaid_losses shown on its annual_statement and on its tax_return as this court has previously stated in rejecting similar arguments the cited cases which held the annual_statement to be conclusive did not involve the reasonableness of the estimated figures appearing on such statement but rather the format or methodology of such statement 65_tc_715 for instance n h fire ins co v commissioner 2_tc_708 cited by petitioner addressed the issue of whether certain reinsurance transactions should be taken into account and 57_tc_58 addressed the issue of whether the taxpayer correctly deducted reserves for policyholder dividends in accordance with annual_statement methodology similarly in 972_f2d_858 7th cir affg in part and revg in part 96_tc_61 the court_of_appeals for the seventh circuit held that the taxpayer was entitled to rely upon the annual_statement method_of_accounting for losses on certain mortgage loans the court_of_appeals suggested however that the precise figures shown on the annual_statement were not conclusive stating that on remand the tax_court was free to consider the commissioner’s argument that the taxpayer’s returns for the years in issue did not use a proper case-based method of approximating its loss_reserves id pincite -- - in hanover t c pincite this court concluded that the applicable regulations were deemed to have received congressional approval and acquired the force of law by virtue of having been long continued without substantial change applying to unamended or substantially reenacted statutes this tacit congressional approval was made overt when as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 congress added sec_846 reguiring that unpaid_losses be discounted to reflect the time_value_of_money for claims that would not be paid until future years in explaining these changes the conference_report accompanying this legislation described prior_law as follows the amount of the deduction for losses_incurred must be reasonable see reg sec_1_832-4 and hanover insurance co v commissioner 598_f2d_1121 lst cir cert_denied 444_us_915 thus under present law the internal_revenue_service may review and if appropriate adjust the amount of the deduction for unpaid_losses and unpaid loss adjustment expenses h conf rept vol ii at ii-357 1986_3_cb_1 petitioner argues that various technical aspects of certain and code amendments relating to p c companies continued and in some ways strengthened deference to the annual_statement without a protracted discussion of petitioner’s highly technical arguments in this regard suffice it to say that we have reviewed them carefully and find them unpersuasive even if we were to assume arguendo that congress - - demonstrated an intent to continue deference to the annual_statement congress also explicitly stated its understanding as described above that such deference does not preclude the irs from adjusting the estimates used on the annual_statement we are unconvinced that congress intended to strengthen deference to the annual_statement by expanding it beyond the limits reflected in the applicable regulations and judicial precedents as expressly referenced in the legislative_history the applicable regulations give notice to the taxpayer that the code will be enforced by restating the principle that taxpayers must prove their entitlement to deductions hanover ins co v commissioner f 2d pincite these procedural aspects of the applicable regulations are consistent with general burden_of_proof concepts that obtain in this court whether a taxpayer’s estimates of its unpaid_losses are fair and reasonable is essentially a valuation issue and thus a question of fact hanover ins co v commissioner t c pincite the burden_of_proof is upon the taxpayer id see rule a 290_us_111 bittman v commissioner 100_f3d_1308 7th cir affg tcmemo_1995_243 consistent with the requirements of the applicable regulations this court has stated that when the annual_statement methodology is predicated on estimates those estimates must be the best possible bituminous cas corp v commissioner -- - t c minn lawyers mut ins co v commissioner tcmemo_2000_203 this does not mean that there is or could be except in hindsight a single correct estimate ’ it does mean however that the taxpayer must be prepared to objectively validate that the methods and assumptions it relied upon to make its estimate are reasonable see minn lawyers mut ins co v commissioner supra the taxpayer failed to establish the necessity or appropriateness of a bulk adverse development reserve that its management established as an addition to the case reserves determined by its claim department cf 99_tc_9 in the context of pension_plan regulation the sec_412 requirement that actuarial estimates be reasonable and offer the actuary’s best estimate of actuarial experience does not connote a single best estimate but instead reguires validation of actuarial assumptions in choosing a reasonable range and in selecting a value within the range affd 7_f3d_1235 5th cir the expert witnesses both parties called expert witnesses to offer their opinions regarding the reasonableness of petitioner's unpaid loss estimates we evaluate expert opinions in light of all the ‘ for example this court has rejected an argument that the midpoint of an actuarially sound range is the only fair and reasonable estimate see utah med ins association v commissioner tcmemo_1998_458 - - evidence in the record and we may accept or reject the expert testimony in whole or in part according to our independent evaluation of the evidence in the record see 304_us_282 268_f3d_497 7th cir 110_tc_530 petitioner offered expert testimony of owen gleeson gleeson robert sanders sanders and james hurley hurley petitioner called hurley to rebut certain conclusions of respondent’s experts respondent offered expert testimony of frederick kilbourne kilbourne and david otto otto each affiliated with the kilbourne co who jointly submitted the expert report of the kilbourne co on behalf of respondent owen gleeson gleeson analyzed the reports that tillinghast prepared for petitioner for and he concluded that tillinghast’s reserve analyses were performed in a reasonable manner employing methodologies that were appropriate to the lines of business being analyzed in particular he opined that in estimating unpaid_losses for each of the years and tillinghast appropriately gave weight to the prior year’s selected ultimate losses gleeson opined that it was reasonable for petitioner to rely upon the tillinghast reports he did not specifically address the appropriateness of petitioner’s almost 10-percent - - addition to tillinghast’s point estimates of unpaid_losses gleeson offered no independent estimates of petitioner’s unpaid_losses for either year in issue robert sanders sanders opined that the unpaid claim liabilities that petitioner established for the years in issue were reasonably stated based on facts known at the time he opined that tillinghast used appropriate methodologies and that its point estimates of petitioner’s unpaid_losses for the years in issue were reasonable estimates sanders opined that it was reasonable for petitioner to estimate its unpaid_losses at amounts almost percent above tillinghast’s point estimates because he believed it was reasonable to imply a range around the tillinghast point estimate of plus or minus percent in support of this conclusion sanders cited various factors including the historically volatile nature of the medical malpractice insurance industry leading to inherent uncertainty in estimates for this line_of_business petitioner’s relative immaturity and growing evidence of a deteriorating claims environment his report also lists various relevant factors that could impact petitioner’s exposure to loss that were not explicitly recognized in tillinghast’s actuarial methods including inter alia the size of the company the lack of geographic spread of -- p7 - risk and increased claims and litigation being threatened against petitioner sanders testified that he knew of no actuarial standard of practice or guideline that suggests a 10-percent tolerance on either side of a best estimate stating that it was a very judgmental area to prepare his report sanders examined petitioner’s annual statements for and tillinghast’s yearend and yearend reports tillinghast’s rate reviews prepared in date and date reports drafted by respondent’s experts and various publicly accessible documents and filings sanders never met with tillinghast personnel to discuss tillinghast’s reports however nor did he review any of tillinghast’s pre-1993 reports for petitioner or any of tillinghast’s working papers beyond the exhibits supporting tillinghast’s reports kilbourne and otto in their joint report kilbourne and otto concluded that petitioner’s estimates of its unpaid_losses for and were too high they stated that they had reviewed tillinghast’s reports and work papers and had concluded that tillinghast’s work violates professional actuarial standards then in place particularly as regards its reliance upon prior selections they also opined that petitioner’s almost 10-percent add-ons - - contradict the actuarial work done by tillinghast on the basis of their independent analyses kilbourne and otto concluded that fair and reasonable estimates of petitioner’s unpaid_losses were dollar_figure million for and dollar_figure million for kilbourne and otto also reviewed the ami report and concluded that it relied upon erroneous calculations and unsupportable assumptions they stated that if these defects had been cured the results of the ami analysis would corroborate their own conclusions james d hurley the hurley rebuttal report responded to three criticisms that kilbourne and otto made of the ami analysis the use of incorrect premium data in ami’s application of the bornhuetter- ferguson actuarial method inappropriate interpolation of loss development factors in ami’s application of the paid loss development actuarial method and inappropriate selection of factors generally in the ami analysis hurley concluded that the first criticism noted above was valid and that if the ami analysis were adjusted to correct this error ami’s point estimate of petitioner’s unpaid_losses should be reduced from dollar_figure to dollar_figure hurley concluded that the second-mentioned criticism involves a matter of actuarial judgment but stated nonetheless that if one were to adjust the ami report for this issue as well as the first- - - mentioned issue ami’s point estimate of petitioner’s unpaid_losses should be reduced to dollar_figure hurley concluded that the third-mentioned criticism involves purely actuarial judgment and offered no conclusion as to how adjusting for this issue might affect the ami point estimates analysis on the basis of all the evidence in the record we conclude that petitioner has failed to establish that it made fair and reasonable estimates of its actual unpaid_losses for the years in issue in particular petitioner has failed to establish that its add-ons of almost percent to tillinghast’s point estimates were reasonable or appropriate on brief petitioner argues that its management’s decisions to increase tillinghast’s point estimate were not actuarial in nature but instead were based on certain qualitative concerns particularly regarding the basic actuarial assumption that past experience will replicate itself in the future consequently petitioner argues the 10-percent add-ons resulted in an appropriate expression of conservatism based on the implied range around tillinghast’s unchanged point estimate petitioner offered no evidence to show how it arrived at the precise amounts of its add-ons to tillinghast’s point -- - estimates ’ petitioner offered no contemporaneous documentary_evidence supporting the basis for its add-ons to tillinghast’s point estimate petitioner introduced into evidence an undated and untitled document that maurer contends is a list of qualitative factors that he relied upon to justify petitioner’s increments to tillinghast’s point estimates ' petitioner has not established however that this list which maurer created after the fact relates to the years in issue consequently the list is of little probative value even if we were to assume for sake of argument that the list accurately reflects factors that petitioner contemporaneously relied upon in arriving at its add-ons to tillinghast’s point estimates petitioner has not established that these factors do not duplicate factors that 's although david l maurer maurer testified that he selected his estimates of unpaid_losses as a point that was ten percent above tillinghast’s initial point estimate his testimony was vague and evasive as to why the unpaid loss estimates were not in fact exactly percent greater than tillinghast’s point estimate but rather dollar_figure percent greater in and dollar_figure percent greater in the list notes the following qualitative factors a trend toward increased claims against corporations possible liability to the wisconsin patients compensation fund for settlements or bad faith claims turnover in clients pending tort reform legislation greater uncertainty with new states and other lines of business recently offered and increased litigation resulting from petitioner’s aggressive claims defense maurer testified that he did not recall when he prepared the list but he believed it was in he testified that he did not recall exactly what period of time the list relates to according to his testimony he spent or minutes putting this document together --- - tillinghast had already considered in its actuarial analyses ’ to the contrary maurer testified that many of these items were discussed with tillinghast at one time or another maurer testified that tillinghast did know in general terms about some of the factors we were considering in arriving at their increments to tillinghast’s point estimates maurer testified that although he looked at the tillinghast reports i did not look specifically at their methodologies or their selections in his testimony maurer was unable to confirm that tillinghast ever checked to see whether the qualitative factors might have already been factored into the tillinghast point estimates in its representation letters to tillinghast petitioner represented that it had disclosed to tillinghast all factors that would materially affect loss_reserves kurt reichle reichle tillinghast’s appointed actuary for petitioner during the years in issue testified that tillinghast relied on these letters to be accurate and complete and stated that he could not recall that moreover if we were to assume for the sake of argument that tillinghast declined to consider some of these factors in its actuarial analyses petitioner has failed to show that tillinghast acted improperly in this regard we are unpersuaded that all of these qualitative factors should have been considered in estimating petitioner’s unpaid_losses for the years in issue for instance because petitioner did business only in wisconsin during the years in issue it is unclear why uncertainty regarding business in new states should enter into the estimation of unpaid_losses for the years in issue - - tillinghast ever explicitly refused to consider any particular factor in estimating petitioner’s unpaid_losses furthermore there is no evidence in the record of any actuarial standard that supports an implied range of plus or minus percent around an actuary’s point estimate to the contrary reichle testified that although the concept of an implied range of reasonableness is consistent with the uncertainty inherent in any particular point estimate of unpaid_losses it is impossible to guantify generally how wide such a range would be since the width of the range would depend upon the confidence level demanded ’ reichle testified somewhat tentatively that i guess in the case at hand our view was that if a company carried a reserve in their annual_statement within ten percent of our estimate that was reasonable reichle also testified however that any such implied range had to be determined ona company--by-company and case-by-case basis and that he wouldn’t want to quite generalize it within the industry and that kind of thing reichle offered no specifics as to what factors he might have considered in arriving at a conclusion that a percent implied range was reasonable in the instant case or what confidence level such a range might imply consequently the in other words the width of the implied range would approach infinity as the confidence level approached zero - - evidence is inadequate for us to assess the reasonableness of any conclusion by tillinghast as to a 10-percent implied range around their point estimate in any event the evidence does not establish that tillinghast contemporaneously communicated with petitioner about any such implied range ’ sanders testified that in his opinion it was reasonable for petitioner to select unpaid loss estimates on the basis of an implied range of plus or minus percent but that he knew of no actuarial standard of practice or guideline that suggests such a 10-percent tolerance although sanders identified various factors that might support a 10-percent tolerance he admitted on cross-examination that he did not know to what extent tillinghast had actually considered such factors in selecting its point estimates or whether petitioner had considered such factors in increasing tillinghast’s point estimates by approximately percent the ami report addressed only petitioner’s and not its unpaid_losses the ami report concluded that petitioner’s unpaid loss_reserves were at the low end of a reasonable range respondent’s experts kilbourne and otto concluded that the ami report contained errors that caused its unpaid loss kurt reichle testified that he could not recall that tillinghast ever communicated such an implied range to petitioner similarly maurer testified that he could not recall specific conversations that he had with anyone at tillinghast about such an implied range - -- estimates to be significantly overstated petitioner’s rebuttal expert hurley concurred with key aspects of kilbourne’s and otto’s criticisms of the ami analysis and opined that if the ami analysis were adjusted to reflect certain of their criticisms the ami point estimate for unpaid_losses would be reduced to dollar_figure--an amount slightly below tillinghast’s point estimate in light of hurley’s conclusions the ami report does not support petitioner’s add-ons to tillinghast’s and point estimates coopers never expressly opined that petitioner’s unpaid loss estimates were reasonable to the contrary for each of the years in issue coopers concluded that petitioner’s estimates of its unpaid_losses fell outside a reasonable range suggested by coopers’s in-house guidelines ultimately coopers decided to to be more precise james hurley hurley agreed with frederick kilbourne kilbourne and david otto otto that the ami report contained certain errors the adjustment of which would reduce the ami point estimate by dollar_figure to dollar_figure hurley noted that if the ami analysis were adjusted to account for certain other of kilbourne’s and otto’s criticisms which hurley opined involved matters of actuarial judgment the ami point estimate should be reduced by dollar_figure to dollar_figure hurley did not expressly align himself with the actuarial judgment of either ami or kilbourne and otto we note however that hurley computed the effect of a corresponding adjustment for this issue while declining to offer a corresponding adjustment for another of kilbourne’s and otto’s criticisms of the ami analysis which hurley characterized as involving purely actuarial judgment we infer that hurley recognized merit in those criticisms raised by kilbourne and otto for which he computed corresponding adjustments accordingly to that extent we construe hurley’s report as corroborating kilbourne’s and otto’s criticisms of the amt analysis -- - override these in-house guidelines and to require no adjustment to petitioner’s annual_statement estimates largely because coopers did not consider the effects of any overstatement of these estimates to be significant for financial disclosure purposes the mere fact that a potential overstatement in unpaid loss estimates is not deemed significant or material for financial statement purposes however does not mean that the estimates are fair and reasonable within the meaning of the applicable regulations in fact coopers specifically noted that the impact on current_year net_income is significant of course failure to clearly reflect net_income is at the heart of our concerns here regarding petitioner’s financial statements coopers noted that a portion of the reserve redundancy is maintained to offset potential tax exposure relating to irs audits of petitioner for prior years this comment strongly suggests that petitioner’s estimates of its unpaid_losses did not comprise only actual unpaid_losses on its insurance contracts as required by the applicable regulations sec_1_832-4 and b income_tax regs see state of md deposit ins fund v among the reasons stated for the coopers lybrand decision that no unpaid loss adjustments were required for petitioner’s financial statements were the following the impact on retained earnings slightly over is not considered overly significant there would be no significant impact on bonus plans and petitioner is not publicly traded and there is currently no active market for the existing shares commissioner t c pincite in sum petitioner has failed to establish that its selection of unpaid loss estimates almost percent greater than its actuary’s point estimates was based on reasonable methods or assumptions cf hospital corp of am v commissioner tcmemo_1997_482 insurance_company failed to establish the reasonableness of unpaid_losses where it relied upon the extrapolation of a recommended range from fixed dollar values contained in its actuary’s reserve analysis reports accordingly petitioner has failed to establish that its estimates of unpaid_losses insofar as they include the almost 10-percent add-ons to tillinghast’s point estimates are fair and reasonable within the meaning of the applicable regulations determination of fair and reasonable estimates of unpaid_losses respondent’s experts’ estimates of petitioner’s unpaid_losses differ in amount not only from tillinghast’s point estimates but also by a smaller margin from respondent’s determinations in the statutory notice contending broadly the unpaid loss estimates selected by tillinghast respondent in the statutory notice and respondent’s experts were as follows tillinghast respondent’s respondent’s year point estimates determinations experts dollar_figure dollar_figure dollar_figure big_number big_number big_number -- - that his experts’ estimates confirm the estimates reflected in the statutory notice respondent urges us to sustain his determinations on brief respondent’s primary criticism of tillinghast’s methodology relates to tillinghast’s use of prior selections respondent’s complaint in essence is that instead of calculating petitioner’s unpaid_losses by averaging the results indicated by the five specific actuarial methods that it employed tillinghast improperly inflated the final result by factoring in the higher ultimate loss estimates that tillinghast had selected in the preceding year we are unpersuaded by respondent’s criticisms of tillinghast’s actuarial methods reichle and petitioner’s experts offered credible testimony that the weighing of prior selections was standard practice in the industry and was justified in the present circumstances the coopers auditors determined that tillinghast’s estimates and assumptions were reasonable on the basis of the record before us we decline to second-guess tillinghast’s professional judgment that consideration of prior-year loss estimates was a reasonable guard against overoptimism where trends in medical malpractice for example owen gleeson testified that it would not have been reasonable for tillinghast to have stopped with the results derived from its five specific actuarial methods and that it was necessary for tillinghast to consider its prior selections -- - experience had recently reversed course from unfavorable to favorable and where there was uncertainty about the credibility of some of petitioner’s current data tillinghast’s use of prior selections appears to be analogous to the so-called lookback method that we found to be proper in utah med ins association v commissioner tcmemo_1998_458 in attacking tillinghast’s use of prior selections respondent relies on the kilbourne co report which states that as a matter of actuarial science tillinghast’s reliance on prior selections was not justified especially given that petitioner’s unpaid loss reserve redundancies were higher than the industry norm the general tenor of the kilbourne co report is adversarial toward tillinghast accusing tillinghast of consciously violating various actuarial precepts otto testified that tillinghast’s estimates reflected a conscious respondent makes much of the fact that tillinghast gave its prior selections greater weight in than in the evidence shows however that the increased weight for prior selections in was explained by facts specific to including changes in petitioner’s incidence reporting and restatements of petitioner’s data bases that caused tillinghast to have greater uncertainty about the integrity and credibility of petitioner’s current data in the kilbourne co report states for instance that tillinghast manipulated their actuarial methods through the process of relying on ‘prior selections’ in a manner that cannot be supported by the data similarly the kilbourne co report states that in making its actuarial estimates tillinghast introduced additional and extraneous calculations which we believe we can show were intended to incorporate margins e excessive amounts into the unpaid_losses -- -- decision to overstate petitioner’s reserves at trial however otto conceded that he had no basis for this conclusion except that his actuarial analysis differed from tillinghast’s we believe that otto’s unsupported accusations and the generally adversarial tone of the kilbourne co report are more indicative of advocacy than of the detached neutrality we demand of expert witnesses see 94_tc_570 the usefulness and credibility of respondent’s experts are accordingly diminished and we give their opinions little weight in this regard see eg 74_tc_441 anclote psychiatric ctr inc v commissioner tcmemo_1998_273 podd v commissioner tcmemo_1998_231 we are also unpersuaded by respondent’s contentions that petitioner’s estimates of unpaid_losses were unreasonable because they proved in hindsight excessive as this court stated in utah med ins association v commissioner supra petitioner’s reserves for unpaid_losses must be fair and reasonable but are not required to be accurate based on hindsight the evidence shows that tillinghast took into account developing redundancies in establishing the estimates in question cf minnesota lawyers mut ins co v commissioner tcmemo_2000_203 taxpayer failed to show that it took prior favorable experience into account in establishing adverse development reserves conclusion on the basis of all the evidence we conclude and hold that the best estimates of petitioner’s unpaid_losses for the years in issue are tillinghast’s point estimates---ie dollar_figure for and dollar_figure for we have considered all other arguments that the parties have advanced for different results and find them to be moot irrelevant or without merit to reflect the foregoing and concessions by the parties decision will be entered under rule
